Citation Nr: 1809956	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-20 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a hip disorder.

2. Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Lane C. Womack, Attorney (Faegre Baker Daniels LLP)


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the RO.

The Veteran testified before the undersigned at a September 2013 video-conference hearing. A transcript of the hearing is in the claims file. The Board remanded these issues in January 2015 for additional development. 

In a September 2016 decision, the Board denied the Veteran's claims for service connection. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In September 2017, the Court granted the parties Joint Motion for Partial Remand (JMPR) and vacated the Board's September 2016 decision, and remanded the claims on appeal to the Board for further development and consideration. 

The Veteran was previously represented by Texas Veterans Commission (TVC). In December 2017, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of attorney Lane C. Womack (Faegre Baker Daniels LLP). The Board recognizes the change in representation.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim herein decided. The Veteran was notified and aware of the evidence needed to substantiate his claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to service connection for a hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral ankle disorder is not attributable to disease or injury sustained during his period of service. Degenerative arthritis of the ankles was not manifest during service or within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disorder are not met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease.  38 U.S.C. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

In pertinent part, the Veteran contends that he has current bilateral ankle disorders that onset due to injury sustained his period of service. He reports that he hurt his ankles in boot camp from running. He complained to his company commander but he was told the pain would go away once he got used to running. He stopped running after boot camp and the ankle pain went away and did not start up again until he started working long hours on the flight deck. He reported that his shop chief told him the pain was all a part of working of the flight deck because it was a steel deck and did not give.

The service treatment records show no complaints or findings of bilateral ankle disorders. The April 1985 Report of Medical History associated with the Veteran's separation from service reflects the Veteran's report that he was in good health and taking no medications. He denied that he ever had or currently has swollen or painful joints, broken bones, arthritis, lameness or foot trouble. The corresponding April 1985 Separation examination report documents that clinical evaluation of the feet and lower extremities was normal.

A July 1986 private treatment record documents the Veteran's report that he had not had any indication of or ever received treatment for arthritis or other problem of the bones and joints. Physical examination of the extremities was normal. 

A December 1992 private treatment record documents the Veteran's report that he had not had any indication of or ever received treatment for arthritis or other problem of the bones and joints. Physical examination of the extremities was normal. 

A July 2007 private treatment record documents the Veteran's complaint of a six month history of constant right heel pain, mostly with walking or prolonged standing. There was no joint redness or swelling. The Veteran's heel hurt constantly, especially when he first got out of bed or with prolonged standing. He experienced no pain at night. On physical examination, the bottom of his right heel and where his Achilles tendon inserted into the heel was sore. X-ray findings of the right heel showed a small spur. The diagnosis was plantar fascial fibromatosis.

A June 2009 private treatment record documents that the Veteran had no joint redness or joint swelling. He reported that his feet swelled at night. A June 2010 private treatment record documents that the Veteran had no joint redness or joint swelling.

A November 2010 private treatment record reflects that the Veteran experienced right hip, right leg and right foot pain after snow skiing. He had no ankle complaints. A January 2013 private treatment record reflects that the Veteran had surgery for a ruptured left Achilles tendon.

The June 2015 Report of VA examination reflects diagnoses of left Achilles tendon rupture and bilateral ankle degenerative arthritis. The Veteran then reported that his ankles began hurting in boot camp. He recalled rolling his left ankle one day while running. He tore his Achilles tendon in December 2012. 

The physician concluded that there was no documentation that could connect the current bilateral ankle disability back to the Veteran's period of service. The physician explained that it was greater than 50 percent likely as not that the majority of the Veteran's ankle pain was secondary to his Achilles tendon weakness.

Though the Veteran has current left Achilles tendon rupture and bilateral ankle degenerative arthritis, the preponderance of the evidence is against a finding of a linkage between the onset of the left Achilles tendon rupture and bilateral ankle degenerative arthritis and a period of service. Rather, the evidence shows that it was greater than 50 percent likely as not that the majority of the Veteran's ankle pain was secondary to his Achilles tendon weakness that onset from Achilles rupture in December 2012. (See June 2015 VA examination report). Accordingly, the claim of service connection for a bilateral ankle disorder will be denied.

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that suggests that there exists a medical relationship, or nexus, between the current ankle disorders and a period of the Veteran's service.

The Veteran challenges the adequacy of the examination. However, the Board finds that the report of the examination and the provided opinion provides the information needed to decide this claim for service connection, including addressing the determinative issue of causation.

The physician reviewed the claims file, examined the Veteran, considered his lay assertions regarding onset of disability and described the disability in sufficient detail to enable the Board to make a fully informed decision on this claim. D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97  (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners). There are no apparent inconsistencies or ambiguities in the examination report. As the examination and opinion have sufficiently informed the Board of both the physician's judgment on the medical question at issue and the essential rationale for the opinion made, the Board finds the June 2015 opinion is adequate.

Additionally, there is no evidence of bilateral ankle degenerative arthritis in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify bilateral ankle degenerative arthritis and sufficient observation to establish chronicity during service, then a showing of continuity of symptomatology is another way to establish service connection. 38 C.F.R. §§ 3.303(b), 3.309; Walker, supra.

However, the Board does not find the Veteran's statements as to continuity of symptomatology credible. There is no corroborating evidence to support the Veteran's claim that he has experienced bilateral ankle pain since service. Indeed, the July 1986 and December 1992 private treatment records reflect the Veteran's report that he had not had any indication of or ever received treatment for arthritis or other problem of the bones and joints and physical examination of the extremities was normal. 

Further, the July 2007 private treatment record documents the Veteran's complaint that he had been experiencing constant right heel/Achilles tendon pain for six months. Moreover, June 2009 and June 2010 private treatment records failed to document complaints relative to the ankles. To the extent that the Veteran reported complaints of right foot (or ankle) pain that onset in November 2010, that pain onset from injury sustained while skiing. Finally, the January 2013 private treatment records reflect that the Veteran sustained ruptured left Achilles tendon in December 2012. 

The Veteran acknowledged that he did not seek medical attention for any ankle complaints after service because he was raised on a farm and was taught to "tough it out." That stated, the post-service record is silent as to complaints, treatment, or diagnoses of any bilateral ankle disorder until decades after separation from service. Thus, the Veteran's statements as to continuity of symptomatology since service are not credible and are thus afforded little probative value.

For these reasons, service connection for bilateral ankle degenerative arthritis cannot be awarded on a presumptive basis. 38 U.S.C. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his bilateral ankle disorders to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to state that he hurt his ankles in boot camp from running and then again while working long hours on the flight deck. However, he is a lay person and is not competent to establish that his current left Achilles tendon rupture and bilateral ankle degenerative arthritis onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current bilateral ankle disorders. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau.

The claim of entitlement to service connection for a bilateral ankle disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied.




REMAND

The claim for service connection for a hip disorder is REMANDED for the following action:

1. Reasons for remand: In the September 2017 Joint Motion, the parties agreed that in the September 2016 decision, the Board erred when it did not render a credibility determination regarding the Veteran's lay testimony that he has experienced hip symptoms since leaving active service. The record is presently not sufficient to evaluate the Veteran's subjective reports. 

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hip disorder (left hip osteoarthritis). The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions (He reports that while serving aboard the USS Kennedy, he was carrying a "LRU box" on his left shoulder and a tool box in his right hand when he lost his balance and ran into a tug with his hip (and back). He never received treatment for the injury but he stated he has had hip (and back) problems since that injury). After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

(A) Does the Veteran have a current hip disorder (left hip osteoarthritis) that onset due to injury sustained (running into a tug with his hip) during his period of service?  

(B) Whether the Veteran's current hip disorder (left hip osteoarthritis) was CAUSED OR AGGRAVATED (permanent worsening) by service-connected chronic lumbar strain.

If aggravation of any hip disorder by service-connected chronic lumbar strain is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*April 1985 Report of Medical History, stating that the Veteran is "in good health and taking no medication." He denied that he ever had or currently has swollen or painful joints, broken bones, arthritis or lameness. 

*April 1985 Report of Medical Examination, noting no hip problems on separation from service. Clinical evaluation of the lower extremities was normal.

*June 2009 private treatment record, documenting the Veteran's complaint that his hip hurts all the time (and he had low back pain). Joint redness and swelling were not present. The pain was more prominent on the right side. The pain did not stop him from doing anything. 

*November 2010 Statement, reporting that the Veteran injured his hip when he collided with a tug on the flight deck and that he re-injured his hip when he went skiing during a visit to Naval Air Station Fallon.

*November 2010 private treatment record, documenting that the Veteran experienced right hip pain that radiated down to the right foot after snow skiing.

*December 2011 notice of disagreement, stating that the Veteran injured his hip when he lost his balance and collided with a tug that was parked on the flight deck.

*July 2012 Substantive Appeal (VA Form 9), stating that the Veteran's hip disorder resulted from an in-service collision with a tug that was parked on the flight deck.

*September 2013 Hearing Transcript, documenting the Veteran's testimony that his hip disorder is due to an in-service injury.

*The June 2015 Report of VA examination documenting a diagnosis of left hip osteoarthritis. The Veteran reported that he injured his hip (and back) in 1983 when he ran into a tug on the flight deck of the USS Kennedy. He was carrying a Tocan-RT on his right shoulder and a tool box in his left hand when he was blown into the tug by the blast from an F-14. He flexed his hip and his knee and placed his left foot on the tug to prevent himself from being blown into it forcibly; however, the F-14 changed direction and the Veteran fell back onto his butt and the Tocan-RT fell onto his right thigh and the tool box hit the deck. He did not report this injury but rather placed himself on sedentary duty and stayed in the avionics shop for a week. He reported that he experienced pain mostly in the areas superior to the left greater trochanter. He complained of current hip pain that had been present since that time. The physician concluded that there was no documentation that could connect the current hip disability back to the Veteran's period of service. The physician explained that the injury mechanism as described by the Veteran was inconsistent with significant hip trauma.

* The June 2015 Report of VA examination reflects a diagnosis of chronic lumbar strain and rule out (R/O) degenerative disc disease (DDD). The physician concluded that considering the Veteran's credible lay statements of injury, his chronic lumbar strain onset as a result of the injury as described by the Veteran.

*The September 2016 Board decision granting service connection for chronic lumbar spine strain and September 2016 rating action effectuating the grant of service connection for chronic lumbar spine strain.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


